Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s amendments filed 2/1/21. Amended Claims 13, 14, 16-19, 22-29, 32, 34 are pending.   	
Response to Arguments
Regarding the prior drawing objections, applicant has argued “In response, Applicant submits that to a POSITA these claim features relating to how the booster works would have been perfectly clear when looking at the drawings in light of the overall description and claims.” (p. 7, under “Remarks”). Applicant also argues “Since drawings are to be evaluated in light of the specification, Applicant respectfully directs the Examiner to page 5, lines 15-27, of the specification” (p. 8). Applicant’s arguments have been fully considered but they are not persuasive. The cited section of the specification contains no reference characters and does not reference any drawing. Moreover, given the language of the cited section of the specification (“According to another preferred embodiment”, twice) the cited section of the specification is not clear which embodiments are being referenced. Moreover, the specification itself does not take the place of drawings; the drawings are objected to under 37 CFR 1.83(a), not the specification. Applicant has further argued “Applicant does not see what a POSITA would fail to understand in the arrowed portions of the drawings. The Examiner appears to believe that if a portion of a sectional drawing is not hatched, then that must necessarily mean that the overall drawing is not "hatched in a manner that is understood." However, the Examiner cites no authority for this standard.” (p. 9). Applicant’s arguments have been fully considered but they are not persuasive. 
(3) Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a substantial angle to the surrounding axes or principal lines, preferably 45°. A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the cross section was taken. The parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in cross section. The hatching of juxtaposed different elements must be angled in a different way. In the case of large areas, hatching may be confined to an edging drawn around the entire inside of the outline of the area to be hatched. Different types of hatching should have different conventional meanings as regards the nature of a material seen in cross section.

Additionally, the use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility (MPEP 608.02 V, quoting 37 C.F.R. 1.84 (m)). The drawings submitted 6/20/18 (or 10/25/19) are neither shaded nor hatched in a complete manner. This leads to issues in understanding the operation of the disclosed and claimed invention.  These issues interpretation include for example, 




    PNG
    media_image1.png
    734
    881
    media_image1.png
    Greyscale








    PNG
    media_image2.png
    788
    773
    media_image2.png
    Greyscale






    PNG
    media_image3.png
    761
    844
    media_image3.png
    Greyscale






    PNG
    media_image4.png
    748
    852
    media_image4.png
    Greyscale






    PNG
    media_image5.png
    791
    937
    media_image5.png
    Greyscale


As the disclosed and claimed invention is not understood without an understanding of the connection between the parts present the drawings, the drawings continue to be objected to. Applicant 
Regarding the written description rejection, applicant argues “With respect to the written description rejection, it is obviated by the restoration of the motor to the claims.” (p. 9). Applicant’s arguments have been fully considered but are not persuasive. The claims continue to be rejected under 112(a) for written description. The arguments of counsel cannot take the place of evidence in the record (MPEP 2145, I). Upon reply by applicant, before repeating any rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, para. 1, for lack of written description, review the basis for the rejection in view of the record as a whole, including amendments, arguments, and any evidence submitted by applicant (MPEP 2163.04, II).
Regarding the enablement rejection, applicant argues “Applicant traverses this reasoning on the basis of the passage from page 5, lines 15-27, reproduced above. This passage describes a nut with internal threading that meshes with the threading of the booster piston, and exterior teeth that form a gearwheel. The Examiner has not addressed this why this specific passage would have failed to enable the allegedly non-enabled portions of the claims identified in the office action passages reproduced above. Accordingly, withdrawal of the non-enablement rejection is requested.” (p. 10-11). Applicant’s arguments have been fully considered but are not persuasive. The cited section of the specification contains no reference characters and does not reference any drawing. Moreover, given the language of the cited section of the specification (“According to another preferred embodiment”, twice) the cited section of the specification is not clear which embodiments are being referenced. Applicant’s arguments evidence in the record (MPEP 2145, I). Applicant may submit factual affidavits under 37 CFR 1.132 or cite references to show what one skilled in the art knew at the time of filing the application. A declaration or affidavit is, itself, evidence that must be considered. (MPEP 2164.05).
Regarding the indefiniteness rejection, applicant argues “Applicant respectfully traverses the indefiniteness rejection. Simply looking at Figure 1, a POSITA would have seen see the pistons included in brake boosting. There are common elements, present in almost all brake boosters, from earlier versions with pneumatic / vacuum boosters with force support via pressure difference to more current versions that now have electric boosters with motorized support to help the driver with brake actuation. A POSITA would have known that when the support force of the brake booster is off (no electricity, no vacuum due to ignition off for example) that the brake feels much "harder" before switching on the car again. Both pistons contribute their respective forces, i.e. driver pedal force and booster force on the output piston of the booster in a well understood and long-known fashion, that a POSITA would have understood. Specifically, a POSITA looking at booster piston 10 and rotating element 27 of the Figures would have immediately recognized that this is an electrically actuated booster.” (p. 11). Applicant’s arguments have been fully considered but are not persuasive. Applicant has not provided any evidence for these statements (ex. citation of references or submission of an affidavit). The arguments of counsel cannot take the place of evidence in the record (MPEP 2145, I). Applicant may submit factual affidavits under 37 CFR 1.132 or cite references to show what one skilled in the art knew at the time of filing the application. A declaration or affidavit is, itself, evidence that must be considered. (MPEP 2164.05).


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Claim 13 recitations of “An electromechanical brake booster for a motor vehicle” (line 1), “a hollow booster piston configured to move translationally along a predefined axis via an electric motor, for an electromotive boosting of a driver braking force” (lines 6-7), “the input piston being operable independently of the hollow booster piston in case of a failure of the electromotive boosting of the driver braking force” (lines 8-10) must be shown or the feature(s) canceled from the claim(s).  This language is likewise in Claim 24 and Claim 27. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because sectional views Figs. 1 and 2 lack complete hatching (MPEP 608.02 V, IX), rendering the depicted invention not understood. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 14, 16-19, 22-29, 32, 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably Claim 13 for example recites “An electromechanical brake booster for a motor vehicle” (line 1), “a hollow booster piston configured to move translationally along a predefined axis via an electric motor, for an electromotive boosting of a driver braking force” (lines 6-7), “the input piston being operable independently of the hollow booster piston in case of a failure of the electromotive boosting of the driver braking force” (lines 8-10). While the original claim set (filed 6/20/18) contained the term “electric motor”, the originally filed drawings did not show an electric motor. The original claim was not sufficiently described (MPEP 2163.03, V). There was no part identifier for an electric motor. The drawings filed 10/25/19 show a box labeled “electric motor” but do not show this box clearly interacting with any particular parts. The interaction between the electric motor and the remainder of the parts is unclear. Applicant previously argued in the response filed 10/25/19 on p. 9 under “Remarks” that “A person of skill in the art would have understood that the gearwheel (i.e., 27) is ultimately driven by the electric motor”. However applicant has not pointed out where in the originally filed disclosure the complete structure is found. The arguments of counsel cannot take the place of evidence in the record (MPEP 2145, I). The same language is present in Claims 24 and 27.

Claims 13, 14, 16-19, 22-29, 32, 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claims 13, 14, 16-19, 22-29, 32, 34 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art 
A. The breadth of the claims.		
B. The nature of the invention.		
F. The amount of direction provided by the inventor;
In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 
Claim 13 recites “An electromechanical brake booster for a motor vehicle” (line 1), “a hollow booster piston configured to move translationally along a predefined axis via an electric motor, for an electromotive boosting of a driver braking force” (lines 6-7), “the input piston being operable independently of the hollow booster piston in case of a failure of the electromotive boosting of the driver braking force” (lines 8-10). Applicant’s claims do not specify how the “electromotive boosting of a driver braking force” is accomplished. Applicant’s originally filed drawings 6/20/18 did not show a manner of “electromechanical” or “electromotive boosting”. Applicant’s drawings submitted 10/25/19 depict a box labeled “electric motor” that is not attached to any particular part other than perhaps the transmission housing base 16a of transmission 16. Applicant’s originally filed specification recites in part (p. 7):
Electromechanical brake booster 1 for a motor vehicle may have an electric motor (not shown in Figure 1). The electric motor is operationally connected to a booster piston 10 in such a way that an operation of the electric motor effectuates a translational movement of booster piston 10 for the electromotive boosting of a driver braking force F. Driver braking force F may be applicable to an input piston 12 guided in booster piston 10. In case of a failure of the electromotive boosting of driver braking force F, input piston 12 may be operable independently of booster piston 10.

The originally filed specification likewise does not disclose the currently claimed invention. The breadth of the claims require ““An electromechanical brake booster for a motor vehicle” (line 1), “a 
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 13, 14, 16-19, 22-29, 32, 34 are not enabled.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 16-19, 22-29, 32, 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 24 recites “an electromechanical brake booster for a motor vehicle” (line 2), “a hollow booster piston configured to move translationally along a predefined axis, via an electric motor, for an electromotive boosting of a driver braking force” (lines 6-8), “the input piston being operable independently of the hollow booster piston in case of a failure of the electromotive boosting of the driver braking force” (lines 9-10).  This is indefinite. The originally filed drawings submitted 6/20/18 did not contain an electric motor; in the replacement drawings submitted 10/25/19 applicant included an amended Fig. 1 that showed a box labeled “electric motor” that may be attached to the transmission housing base 16a of transmission 16. Neither of these sets of drawings show the claimed subject matter. The arrangement of parts to achieve the claimed invention is indefinite as the metes and bounds of the claimed invention are unclear.
Claim 27 recites “An electromechanical brake booster for a motor vehicle” (line 1), “a hollow booster piston configured to move translationally along a predefined axis, via an electric motor, for an electromotive boosting of a driver braking force” (lines 2-3), “the input piston being operable independently of the hollow booster piston in case of a failure of the electromotive boosting of the 
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247.  The examiner can normally be reached on Tuesday-Thursday 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745    

/THOMAS E LAZO/Primary Examiner, Art Unit 3745